internal_revenue_service department of tnd index numbers washington dc person to contact telephone number refer reply to cc dom corp bré plr-113279-99 ate date distributing controlled newco newco sub a1 sub a2 sub a3 sub a4 sub a5 sub a6 o plr-113279-99 sub a7 sub a8 sub aq sub a10 sub a11 sub a12 sub a13 sub a14 sub a15 sub a16 sub a17 sub a18 sub a19 sub a20 oo plr-113279-99 sub a21 sub b1 sub b2 sub b3 sub b4 sub b5 sub b6 sub b7 sub b8 sub b9 sub c1 sub c2 sub c3 sub c4 plr-113279-99 sub c5 sub c6 sub c7 sub d1 sub d2 partnership a partnership b partnership c business a business b business c business d business e distributing class a stock distributing class b stock distributing class c stock plr-113279-99 new distributing class a stock new distributing class b stock distributing special a stock distributing special b stock controlled class a stock controlled class b stock controlled special stock sub a6 class a stock sub a6 class b stock sub b8 class a stock sub b8 class b stock state w country x jurisdiction y zz regulator is plr-113279-99 entity a act date date a b o j - i b o i plr-113279-99 o i i dear t t u this letter responds to your date request for rulings on certain federal_income_tax consequences of a recently completed transaction the information submitted in that request and later correspondence is summarized below summary of facts distributing a publicly traded corporation has outstanding distributing class a stock and distributing class b stock z is the only holder of distributing class b stock that holds five percent or more of that class of stock by vote or value distributing also had outstanding distributing class c stock which was redeemed on date the redemption’ the redemption would have occurred irrespective of whether the transactions described below collectively the transaction had occurred distributing conducts business a business b business c and prior to the transaction conducted business d and business e through its subsidiaries described below business d and business e share common management production facilities and customers and due to certain regulatory and business considerations have been historically conducted as an integrated unit for example business d and business e are regulated by regulator have an integrated marketing approach share some production facilities and are managed by the same individual immediately prior to the transaction distributing owned all the common_stock of sub a1 sub a2 sub a3 sub a4 sub a5 sub a6 sub a7 sub a8 sub aq sub a10 sub a11 sub a12 and sub a13 distributing owned a of the common_stock b of the first preferred and all of the second preferred_stock of sub a14 of each of the common preferred a and preferred b stock of sub a15 d of the common_stock of sub a16 together with sub b6 e of the common and all of the preferred_stock of sub a17 f of the common_stock of sub a18 and g of the common_stock of sub a19 sub a8 owned h of both the common and first preferred_stock of sub a14 sub at sub a2 sub a3 and sub b2 each as a general_partner collectively owned partnership a and sub a3 owned i of partnership b and j of partnership c the remaining k of partnership b and c of partnership c was owned by unrelated parties sub a3 also owned all the common_stock of sub b1 sub b2 sub b4 and sub b6 together with sub a9 owned all the stock of sub b5 owned all of the preferred plr-113279-99 stock of sub a5 owned j of the stock of sub b3 and owned all of a class of preferred_stock of sub b9 sub b1 owned all the preferred_stock of sub a2 sub a4 sub b2 and sub b7 and sub a1 sub a2 and sub b7 together owned all the preferred_stock of sub a3 sub a1 and sub a2 acquired their sub a3 preferred_stock from sub a4 on date the date acquisition sub a5 owned all the common_stock of sub b7 and sub b7 owned all the stock of sub c1 and c of the stock of sub c2 sub a6 owned of the sub b8 class b stock and distributing owned m of the sub b8 class a stock and n of the sub b8 class b stock the remaining sub b8 class a stock and sub b8 class b stock was owned by unrelated parties sub a14 wholly owned sub c7 and sub a17 wholly owned sub c3 sub c4 sub c5 and sub c6 sub b4 wholly owned sub d2 partnership a owned o of the stock of sub d1 p of the stock of sub a20 and q of the stock of sub a21 except for the ownership changes that occurred in the transaction the above ownership interests remain unchanged all of the above-described entities are organized in country x except for sub a19 sub a20 and sub a21 which are state w corporations distributing sub a1 sub a2 sub a3 sub a4 sub b1 sub b2 and sub b7 were immediately prior to the transaction members of an affiliated_group as defined in sec_1504 of the internal_revenue_code without regard to sec_1504 and except that the term stock includes nonvoting_stock described in sec_1504 we have received financial information indicating that business a as conducted by sub a1 sub a2 sub a3 sub b2 and partnership a before the transaction and business e as conducted by sub a4 before the transaction each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing wishes to expand its business e operations in certain country x markets where it also conducts significant business a activities certain regulations adopted by regulator however hinder this expansion the expansion as long as the combined activities of the two businesses in any one market exceed a certain threshold transaction to facilitate the expansion distributing on the advice of its regulatory counsel has recently completed the separation of business e along with business d from business a by undertaking the following series of pre-arranged and inter-related steps several of which are required solely to comply with country x tax law i sub a1 sub a2 and sub b7 transferred all of their sub a3 preferred_stock to distributing plr-113279-99 ii sub b1 transferred all of its sub a2 sub a4 and sub b7 preferred_stock to distributing and all of its sub b2 preferred_stock to sub a3 iii distributing formed newco in country x newco was authorized to issue common and nonvoting redeemable preferred_stock iv in exchange for newco 1's nonvoting redeemable preferred_stock sub a3 transferred to newco a its of the common_stock of sub b3 b all of the preferred_stock in sub a85 c its interest in partnership c and d its preferred_stock in sub b9 the newco assets in exchange for newco 1's common_stock distributing transferred to newco that number of sub a3’s common shares with an aggregate fair_market_value equal to that of the newco assets the newco assets are associated with business d and business e following this transfer newco was not engaged in the active_conduct_of_a_trade_or_business under sec_355 v sub a3 redeemed all of its common_stock owned by newco in exchange for a sub a3 note vi newco redeemed its nonvoting redeemable preferred_stock owned by sub a3 in exchange for a newco note vil sub a3 repaid its note issued in step v by exchanging this note for the newco note issued to it in step vi both notes were thereafter marked paid in full and canceled viii sub a1 sub a2 sub a3 sub a4 and sub b2 each reincorporated under the laws of jurisdiction y ix sub a1 sub a2 sub a3 sub a4 and sub b2 each formed a new entity a under the laws of jurisdiction y and each amalgamated its newly formed entity a with the corresponding newly reincorporated entity from step viii with the result that each amalgamated company carried on as an entity a x distributing transferred all of its sub b8 stock to sub ag in exchange for additional sub a6 common_stock xi sub a6 recapitalized its common_stock into two new classes of stock sub a6 class a stock and sub a6 class b stock xii distributing organized newco under the laws of country x xii distributing transferred to newco a all its stock in newco sub as sub a8 sub a14 sub a15 sub a18 and sub a19 b all of its interests in sub a4 c its if plr-113279-99 preferred_stock of sub b7 d its sub a6 class b stock and e other related assets collectively the controlled assets xiv distributing recapitalized each holder of a share of distributing class a stock received one share of new distributing class a stock and one share of distributing special a stock and each holder of a share of distributing class b stock received one share of new distributing class b stock and one share of distributing special b stock xv distributing organized controlled under the laws of country x controlled was authorized to issue controlled class a stock controlled class b stock and controlled special stock xvi distributing transferred its newco stock to controlled in exchange for controlled special stock and a controlled note the interim note controlled issued the interim note to distributing because distributing’s lenders would not release distributing from its primary obligation on certain indebtedness which relates to business d and business e the outstanding debt and controlled’s lenders would not loan controlled the funds necessary to pay the outstanding debt until after the distribution xvii each holder of distributing special a stock exchanged with controlled one such share for of a share of controlled class a stock and each holder of distributing special b stock exchanged with controlled one such share for of a share of controlled class b stock xviii distributing redeemed all of the distributing special a stock and distributing special b stock held by controlled in exchange for a distributing note xix controlled redeemed all of the controlled special stock from distributing in exchange for a controlled note xx controtled repaid the note issued in step xix by exchanging that note for the note issued by distributing in step xviii both notes were thereafter marked paid in full and canceled od newco liquidated into controlled under applicable country x law xxii controlled borrowed funds from an unrelated party on an arm's length basis and transferred the loan proceeds to distributing in full payment of the interim note distributing used the proceeds from repayment of the interim note to repay the outstanding debt of plr-113279-99 xxiii upon the satisfaction of certain conditions including approval by regulator the assets of sub b8 will be divided among distributing controlled and the remaining unrelated shareholder of sub b8 at that time the joint_interests of distributing and controlled in sub b8 will be terminated representations distributing requests rulings inter alia that the transfers and exchanges described above in steps xiv xv and xvii through xx will be treated for u s federal_income_tax purposes as if distributing had distributed the controlled class a stock to the holders of the distributing class a stock and the controlled class b stock to the holders of the distributing class b stock collectively the distribution’ distribution representations a the indebtedness owed by controlled to distributing after the distribution including the interim note did not and will not constitute stock_or_securities b no part of the consideration distributed by distributing was received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c immediately after the distribution the gross assets of business a directly conducted by distributing and not by any of its subsidiaries had a fair_market_value equal to at least five percent of the total fair_market_value of distributing’s gross assets including the stock of its subsidiaries d immediately after the distribution the gross assets of business e directly conducted by controlled and not by any of its subsidiaries had a fair_market_value equal to at least five percent of the total fair_market_value of controlled's gross assets including the stock of its subsidiaries e the five years of financial information submitted on behalf of business a and business e is representative of the present operations of each business and there have been no substantial operational changes to business a or business e since the date of the last financial statements submitted f following the distribution distributing continued and will continue the active_conduct of business a independently and with its separate employees g following the distribution controlled continued and will continue the active_conduct of business e independently and with its separate employees dv plr-113279-99 h the distribution was carried out to facilitate the expansion the distribution was necessary to enable controlled to receive favorable consideration from regulator with respect to acquisitions of existing rand s businesses and applications for licenses to create new r and s businesses operating in the same market the distribution was motivated in whole or substantial part by this and other corporate business purposes i at the time of the distribution there was no plan or intention by any shareholder who owned five percent or more of the distributing class a stock and the management of distributing to its best knowledge was not aware of any plan or intention on the part of any particular remaining shareholder holding distributing class a stock or any distributing security holder to sell exchange transfer by gift or otherwise dispose_of any distributing class a stock controlled class a stock_or_securities of distributing or controlled after the distribution j at the time of the distribution there was no plan or intention by z and the management of distributing to its best knowledge was not aware of any plan or intention on the part of any particular remaining shareholder holding distributing class b stock to sell exchange transfer by gift or otherwise dispose_of any distributing class b stock or controlled class b stock after the distribution k at the time of the distribution there was no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 at the time of the distribution there was no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business m the distribution was not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than as a result of the distribution directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either distributing or controlled stock n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution ofz plr-113279-99 for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the tota value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution p except for the interim note no intercorporate debt existed or will exist between distributing or any of its subsidiaries and controlled or any of its subsidiaries at the time of or after the distribution q each of distributing and controlled will utilize the accrual_method of accounting r distributing does not join in the filing of a consolidated u s federal_income_tax return s controlled or its subsidiaries may provide certain s services the services to distributing's business a after the distribution payments made in connection with any continuing transactions between distributing or any of its subsidiaries and controlled or any of its subsidiaries including the services have been and will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length t less than one percent of the distributing shareholders dissented and received cash in lieu of controiled stock in the transaction u cash was distributed in lieu of fractional shares of controlled stock the payment of cash in lieu of fractional shares of controlled stock was solely forthe purpose of avoiding the expense and inconvenience of issuing fractional shares in the distribution and did not represent separately bargained for consideration the method used for handling fractional share interests was designed to limit the amount of cash received by any one shareholder other than dissenters to less than the value of one full share of controlled stock international representations v distributing was not a united_states reat property holding corporation as defined in sec_897 at any time during the five-year period ending on the date of the transaction and distributing was not a united_states_real_property_holding_corporation plr-113279-99 immediately after the transaction w controlled was not a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the transaction and controlled was not a united_states_real_property_holding_corporation immediately after the transaction x the only u s asset transferred to controlled was distributing’s g stock ownership in sub a19 a publicly-traded corporation which operates a t other than this minority stock interest no u_s_assets were transferred to controlled in connection with the transaction y controlled and its foreign_subsidiary corporations were not controlled_foreign_corporations cfcs as defined in sec_957 at any time during the five-year period ending on the date of the transaction and were not cfcs immediately after the transaction z distributing and its foreign_subsidiary corporations were not cfcs as defined in sec_957 at any time during the five-year period ending on the date of the transaction and were not cfcs immediately after the transaction aa distributing was not a passive_foreign_investment_company pfic as defined in sec_1297 on the date of the transaction and was not a pfic immediately after the transaction bb controlled was not a pfic as defined in sec_1297 on the date of the transaction and was not a pfic immediately after the transaction cc distributing and the foreign subsidiaries controlled by distributing within the meaning of sec_368 were not required to file a u s federal_income_tax return pursuant to sec_6012 for the immediately preceding_taxable_year and will not be required to file a u s federal_income_tax return pursuant to sec_6012 for the taxable_year in which the transaction occurred or the taxable_year after the transaction dd controlled and the foreign subsidiaries controlled by controlled within the meaning of sec_368 will not be required to file a u s federal_income_tax return pursuant to sec_6012 for the taxable_year in which the transaction occurred or the taxable_year after the transaction ee sub a4 did not own on the date of the transaction any u_s_assets or any assets that would be treated as a u s real_property interest within the meaning of sec_897 okey plr-113279-99 disregarded_entity representations ff distributing was the sole owner of sub a1 sub a2 sub a3 and sub ad and sub a3 was the sole owner of sub b2 immediately prior to the date each of these corporations converted into an entity a in step ix gg distributing was the sole owner of each entity a formed as a result of the conversions of sub a1 sub a2 sub a3 and sub ad into entity a's sub a3 was the sole owner of the entity a formed as a result of the conversion of sub b2 into an entity a hh sub a1 sub a2 sub a3 sub a4 and sub b2 each was classified as a corporation under sec_301_7701-2 of the income_tax regulations immediately prior to the date of its conversion into an entity a in step ix ii each entity a was organized under c of act under the organizational documents of sub a1 sub a2 sub a3 sub a4 and sub b2 the liability of distributing is unlimited within the meaning of sec_301_7701-3 jj no election has been or will be filed under sec_301_7701-3 for each surviving entity a to be treated as an association kk no election has been or will be filed under sec_301_7701-3 for partnership a to be treated as an association ll if partnership a and its partners had been subject_to u s federal tax law from the inception of partnership a no gain_or_loss would have been recognized by sub a1 sub a2 sub a3 or sub b2 under sec_731 a if at the time of each partner's amalgamation with an entity a the partnership had actually terminated and all partnership assets and liabilities had been distributed to the partners in accordance with the terms of the partnership_agreement and applicable law mm each of the reincorporations described in step viii would have qualified as a reorganization under sec_368 if it were subject_to u s federal tax law and none of sub a1 sub a2 sub a3 sub a4 sub b2 or distributing would have recognized gain_or_loss in the reincorporations nn had the amalgamations described in step ix been subject_to u s federal tax law either none of sub a1 sub a2 sub a3 sub a4 sub b2 or distributing would have recognized gain_or_loss in the amalgamations or in any event the amalgamations would have resulted in deemed asset transfers only between members of an affiliated_group as defined in sec_1504 without regard to sec_1504 and except that the term stock includes nonvoting_stock described in sec_1504 oe plr-113279-99 rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the transaction characterization for federal tax purposes for federal_income_tax purposes the transfers and exchanges described in steps xiv xv and xvii through xx above will be treated as if distributing had distributed in the distribution the controlled class a stock to the holders of the distributing class a stock and the controlled class b stock to the holders of the distributing class b stock see revrul_83_142 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_67_448 c b distribution rulings no gain_or_loss was recognized by and no amount was otherwise included in the income of the holders of the distributing class a stock on receipt of the controlled class a stock or the holders of the distributing class b stock on receipt of the controlled class b stock in the distribution sec_355 the aggregate basis of the distributing class a stock and controlled class a stock including any fractional shares deemed distributed under ruling below in the hands of each holder of the distributing class a stock immediately after the distribution equaled the aggregate basis of the distributing class a stock held by that shareholder immediately before the distribution allocated between the distributing class a stock and the controlled class a stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the aggregate basis of the distributing class b stock and controlled class b stock including any fractional shares deemed distributed under ruling below in the hands of each holder of the distributing class b stock immediately after the distribution equaled the aggregate basis of the distributing class b stock held by that shareholder immediately before the distribution allocated between the distributing class b stock and the controlled class b stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled class a stock including any fractional shares deemed distributed under ruling below received by each holder of distributing class a stock in the distribution included the holding_period of the distributing class a stock on which the distribution was made provided the distributing class a stock was held as a capital_asset on the date of the distribution sec_1223 hb plr-113279-99 a7- the holding_period of the controlled class b stock including any fractional shares deemed distributed under ruling below received by each holder of distributing class b stock in the distribution included the holding_period of the distributing class b stock on which the distribution was made provided the distributing class b stock was held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated in accordance with sec_312 and sec_1_312-10 any payment of cash in lieu of a fractional share interest in controlled will be treated for u s federal_income_tax purposes as if the fractional share interest had been issued in the distribution and then had been redeemed by controlled the cash payment will be treated as having been received in exchange for the constructively redeemed fractional shares under sec_302 rev_rul 1966_2_cb_116 revproc_77_41 c b caveats in particular we express no opinion on the federal_income_tax we express no opinion on the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings consequences of i the redemption ii the date acquisition iii the transactions described in steps i through xiii xvi and xxi through xxiii including the formation of newco and the transfer of the newco assets and the formation of newco and controlled and the transfer of the controlled assets iv the services vy the cash payments if any to dissenting distributing shareholders and vi the application of sec_897 and g on any sec_708 termination or sec_332 liquidation involving partnership a or its partners we also express no opinion on whether any or all of the above-described foreign_corporations are passive foreign investment companies under sec_1297 and_the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations we express no opinion on the application of sec_1291 through to the transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code the rulings contained in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process temporary or final regulations pertaining to one or more issues addressed in this o plr-113279-99 ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified in whole or in part on the issuance of temporary or final regulations or a notice with respect to their future issuance see dollar_figure of revproc_99_1 r b which discusses the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances procedural matters this ruling has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transaction was completed pursuant to a power_of_attorney on file in this office we are forwarding a copy of this letter to the taxpayer sincerely assistant chief_counsel corporate by robert t hawkes assistant to the chief branch 2es
